                         Case 5:19-cr-00521-BLF Document 34 Filed 05/15/20 Page 1 of 8
CAND 89C (Rev. 8/12) Subpoena to Produce State Law Enforcement Personnel Or Complaint Records in a Criminal Case




                                        UNITED STATES DISTRICT COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                      SUBPOENA TO PRODUCE
                                                                               STATE LAW ENFORCEMENT
                                        Plaintiff,                             PERSONNEL OR COMPLAINT RECORDS
          v.                                                                   IN A CRIMINAL CASE

CLARENCE P. CHAN                                                               Case No.: 5:2019-CR-00521-BLF-1

                                        Defendant(s).

TO: Custodian of Records, Lieutenant James Reifschneider, for the City of Palo Alto Police Department


YOU ARE COMMANDED to produce at the place, date, and time specified the personnel or complaint records indicated
below. You shall produce the records pursuant to General Order 69 and pursuant to the attached protective order. If
compliance would be unreasonable or oppressive, you may file a motion within 14 days of receipt of this subpoena requesting
the court to quash or modify the subpoena or to review the documents in camera.
 PLACE                                                                                                             COURTROOM/JUDGE
 ☐ United States Courthouse                ☒ United States Courthouse               ☐ United States Courthouse     Magistrate Judge
   450 Golden Gate Avenue                    280 South First Street                      1301 Clay Street          Susan van Keulen
   San Francisco, CA 94102                   San Jose, CA 95113                          Oakland, CA 94612
                                                                                                                   DATE AND TIME
 If the records are produced in advance of the date specified, either to the court in an envelope
 delivered to the clerk’s office or to the issuing attorney whose name and address appears below, no Enter date & time
 appearance is necessary.                                                                            of hearing

 The following document(s) or object(s) shall be produced:
 Personnel and compliant files and records described in Attachment 1 for the
 following Palo Alto Police Department Officers: (1) D. Seghetti (#5726), (2)
 D. King (#8131), (3) S. Miller (#8137), (4) Sgt. Brian Philip (#5205), (5) Sgt.
 Adrienne Moore (#0259) and (6) Yolanda Clausen (#8063).




 NOTE: Subpoena forms requiring the appearance of a witness to testify at a criminal proceeding or to testify and bring
 documents to a criminal proceeding (CAND 89A, Subpoena to Testify in a Criminal Case) or for the production of
 documents or objects at or in advance of the trial, hearing or proceeding at which the items are to be offered in evidence
 (CAND 89B, Subpoena to Produce Documents or Objects in a Criminal Case) are available at the Court’s Internet site:
 cand.uscourts.gov.
 U.S. MAGISTRATE JUDGE OR CLERK OF COURT                                     DATE


 (By) Deputy Clerk


 ATTORNEY’S NAME, ADDRESS AND PHONE NUMBER:
 JOHN D. FORSYTH, SBN 178341
 2431 Fillmore Street
 San Francisco, California 94115
 Telephone: (415) 401-0729
            Case 5:19-cr-00521-BLF Document 34 Filed 05/15/20 Page 2 of 8




                ATTACHMENT 1 TO DEFENDANT CHAN’S SUBPOENA

        Personnel and compliant files records containing information specified herein for the
following members of the Palo Alto Police Department: (1) Officer D. Seghetti (#5726), (2)
Officer D. King (#8131), (3) Officer S. Miller (#8137), (4) Sgt. Brian Philip (#5205), (5) Sgt.
Adrienne Moore (#0259) and (6) Officer Yolanda Clausen (#8063). This request for production
includes any and all documents, materials and information reflecting allegations, complaints,
investigations and/or sustained findings which may be used to impeach these officers’ credibility,
veracity, or candor, including:

         1.     (a) Unconstitutional conduct including violations of search and seizure provisions
under the Fourth Amendment, (b) misconduct involving moral turpitude, ( c) conduct
unbecoming a police officer, (d) improper police tactics, (e) dishonesty such as instances of
conduct which might be used for the purpose of attacking credibility or character for truthfulness,
(f) fabrication of charges or evidence, (g) creating misleading, erroneous or false reports,
testimony, and/or affidavits by either omissions or misstatements of facts and (h) any other
conduct reflecting on the credibility, veracity or potential bias.

        2.      Any and all files that record any complaints lodged against said officer(s) by
private citizens, fellow officers or personnel complaining of any misconduct cited in paragraph 1
above.

       3.       The information sought by defendant described in paragraphs 1 and 2 above
includes, but is not limited to, the following:

       a.      Copies of any statements made by the complainants, subjects, and/or any
               witnesses who provided information in the investigation of the allegations or
               complaints, including, records, reports, notes, recordings made, and copies of
               photographs taken in the course of the investigation of the allegations and
               complaints of acts described above; and

       b.      Any records of any prior or ongoing investigations being conducted by any entity
               within the relevant agent’s department, internal affairs or the relevant office of
               citizen complaints, or similar offices known by other names, related to the
               allegations or complaints of acts referenced above.

       c.      All department records and statements of opinion regarding reputation and other
               information including, but not limited to, findings, letters, formal reports, and/or
               records of conversations by superior officers or fellow officers of the Police
               Department personnel listed above pertaining to any character traits and actions
               described in the complaints listed in paragraphs 1 and 2 above.
               Case 5:19-cr-00521-BLF Document 34 Filed 05/15/20 Page 3 of 8




 1

 2
                                   UNITED STATES DISTRICT COURT
 3                              NORTHERN DISTRICT OF CALIFORNIA

 4
                                                      )
 5                                                    )   Case Number: 5:2019-CR-00521-BLF-1
     UNITED STATES OF AMERICA,                        )
                                                      )
 6                                                    )   PROTECTIVE ORDER RE: SUBPOENAED
                                                      )   PERSONNEL OR COMPLAINT RECORDS
                      Plaintiff,
                                                      )
 7                                                        RECEIVED FROM LAW ENFORCEMENT
                                                      )
                                                      )   AGENCY UNDER FED. R. CRIM. P. 17(c) &
            vs.                                       )   N.D. CAL. CRIM. L. R. 17-2(e)
 8                                                    )
                                                      )
 9   Enter defendant name(s).

10
                      Defendant(s).
11
           Law enforcement personnel and/or complaint records (hereafter, “records”) were
12   subpoenaed from state or local agencies and returned to:

               ☐ the Court                        ☐ the requesting party
13
     and are hereby delivered to:

                  ☐   both parties.
14
                  ☐   the requesting party, who must produce a copy to the Government or make the
                      records available for inspection and duplication.
15                    the Government by the requesting party, either by a copy of the records or, if no
                  ☐
                      copy is attached, by this notice that the records are available for inspection and
16                    duplication.
             Use of the records in this case shall be governed by General Order No. 69: Process for
17   Subpoenaing and Using Personnel and Complaint Records of State Law Enforcement Officers Testifying
     in Federal Court. The parties may not use the records in any court proceeding or otherwise
18   disclose any portion of the records or their contents without a court order. At the conclusion of
     the case, including the final disposition of an appeal of any conviction, the parties shall return
19   the records to the court or the producing agency.


20
               Case 5:19-cr-00521-BLF Document 34 Filed 05/15/20 Page 4 of 8




 1          ☐ The producing party asks that the assigned district judge file this protective order in
     the public record.
 2
           ☐ The producing party sent the records directly to the requesting party, who now
     submits this order to the assigned district judge for filing in the public record.
 3
     IT IS SO ORDERED.
 4

 5
      Dated: Click here to enter a date.

 6                                                     UNITED STATES DISTRICT MAGISTRATE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
             Case 5:19-cr-00521-BLF Document 34 Filed 05/15/20 Page 5 of 8


                                          GENERAL ORDER NO. 69
        PROCESS FOR SUBPOENAING & USING PERSONNEL OR COMPLAINT RECORDS OF
          STATE LAW ENFORCEMENT OFFICERS TESTIFYING IN FEDERAL COURT


                                                 I. PURPOSE
        The purpose of this general order is to provide a streamlined process for subpoenaing and
reviewing personnel and complaint records (hereafter, “records”) of state law enforcement officers who
have been or will be subpoenaed to testify in a federal criminal proceeding. It does not eliminate or limit
any of the requirements of Northern District of California Criminal Local Rules (cited herein as “Crim.
L.R.”) 17-2 and 47-2, including the ability of the subpoenaed party to move to quash or modify the
subpoena or to request an in camera review of the records.

                         II. PROCESS FOR OBTAINING AND USING RECORDS
    A. Introduction
         This General Order was generated by representatives from the Court, the United States Attorney’s
Office, the Federal Public Defender and the Court’s Criminal Justice Act (CJA) Administration and
Criminal Practice Committees. It contains a process for subpoenaing, obtaining, reviewing, and using
personnel and complaint records and reflects the agreements of the Federal Public Defender and the
United States Attorney to facilitate that process.

       The General Order streamlines the request for production, production, and use of the records in
four ways:
         First, it establishes a process for production of records pursuant to a model protective order that
    provides for the return of all subpoenaed records at the end of the case, and it requires the defendant
    to move in limine in advance of a hearing or trial to introduce any records that the defendant believes
    are admissible. A sample form model protective order is attached as Exhibit A.
         Second, the Federal Public Defender will provide training to all Assistant Federal Public
    Defenders and CJA panel lawyers on the General Order and the drafting of narrowly-framed Rule
    17(c) subpoenas that comply with the requirements of Crim. L.R. 17-2.
        Third, the General Order and the model protective order will be attached to the Rule 17(c)
    subpoenas requesting records.
        Fourth, the United States Attorney’s office will provide training to all Assistant United States
    Attorneys and will explain the expedited process to local law enforcement agencies that may receive
    Rule 17(c) subpoenas for personnel records.
        The General Order is intended to minimize the need for judicial review of subpoena requests and
documents produced pursuant to subpoena requests. It also should decrease the number of motions to
quash because it offers local law enforcement agencies the protection of an automatic protective order, a
mechanism for return of records, and an assurance that the Court will rule on the admissibility of any
records in advance of a hearing or trial.

    B. Form and Content of Subpoena
        Any subpoena for personnel and complaint records of a state law enforcement officer who has
been or will be called to testify in a federal criminal proceeding shall comply with the form and content
requirements of Crim. L.R. 17-2. Specifically, the defendant shall submit to the Court an appropriate
request for a Rule 17(c) subpoena directed to the custodian of records, setting forth the records requested,
and specifying any particular records that the defendant believes are subject to disclosure based upon the
              Case 5:19-cr-00521-BLF Document 34 Filed 05/15/20 Page 6 of 8


facts of the case. Notice of this request for a Rule 17(c) subpoena must be given to the Government at the
time the request is made. The defendant shall use the subpoena form entitled “Subpoena to Produce State
Law Enforcement Personnel or Complaint Records in a Criminal Case” (attached as Exhibit B to this
General Order), which advises the subpoenaed party that if compliance would be unreasonable or
oppressive, it may move to quash or modify the subpoena or seek an in camera review of the records and
which states that any records obtained pursuant to this subpoena will be subject to the model protective
order restricting the release and use of the records sought. See Crim. L.R. 17-2(c). The model protective
order and this General Order shall be attached to the subpoena.

    C. Timing of Subpoena Requests
                1. Motion Hearings
        If the records sought relate to officers who are expected to testify at an evidentiary hearing
regarding a pre-trial motion, the request for a subpoena must be filed no later than the filing date of the
defendant’s motion. The return date for the subpoena shall be 14 days from service of the subpoena
(unless the Court finds good cause for an earlier date under Crim. L.R. 17-2(d)). Should the subpoenaed
party decide to file a motion to quash, it shall be filed on or before the return date and noticed for a
hearing on the Court’s next available criminal calendar but no fewer than 14 days later. See Crim. L.R. 47-2.
The defendant shall be served with a copy of the motion to quash and shall file an opposition to the
motion to quash 7 days after the motion to quash is filed. An optional reply is due 4 days after the
opposition is filed.
        If the Court rules on the defendant’s motion without an evidentiary hearing, the serving party
shall notify the subpoenaed party that it does not have to produce the requested documents and that any
pending motion to quash is moot.
        If the Court denies a motion to quash after ordering an evidentiary hearing, the Court shall allow
the defendant sufficient time to review the records and make an appropriate in limine motion under seal
seeking the admission of the records prior to the evidentiary hearing. The Court shall allow the
Government sufficient time to file an opposition to the in limine motion. The Court shall decide any
motions in limine on the date of the evidentiary hearing (unless the Court sets a different date).
       If the defendant intends to subpoena personnel and complaint records in anticipation of an
evidentiary hearing on a pretrial motion, Crim. L.R. 47-2's 14-day period to notice criminal motions will
mean that the subpoenaed party may return records or file a motion to quash on or shortly after the initial
motion hearing. The Court and the parties should consider these timing issues when setting a briefing and
hearing schedule.

                2. Trial
         If the records sought relate to trial testimony, the request for a subpoena shall be filed no later than
40 days before the date set for the pretrial conference. Any subpoena shall be issued and served no later
than 35 days before the pretrial conference. The return date for the subpoena shall be 14 days from service
of the subpoena (unless the Court finds good cause for an earlier date under Crim. L.R. 17-2(d)). Should
the subpoenaed party decide to file a motion to quash, it shall be filed on or before the return date and
noticed for a hearing on the Court’s next available criminal calendar but not fewer than 14 days later (as
required by Crim. L.R. 47-2). The defendant shall be served with a copy of the motion to quash and shall
file an opposition to the motion to quash 7 days after the motion is filed. An optional reply is due 4 days
after the opposition is filed.
        Assuming service of a subpoena 35 days before the pretrial conference, the process allows a
motion to quash to be noticed and heard 7 days before the pretrial conference. Should the motion to quash
be denied, the Court shall allow the defendant sufficient time to review the records and make an

                                                        2
              Case 5:19-cr-00521-BLF Document 34 Filed 05/15/20 Page 7 of 8


appropriate in limine motion seeking the admission of relevant records prior to trial. The Court shall allow
the Government sufficient time to file an opposition to any in limine motion.

    D. Use of Subpoenaed Records
        If no motion to quash is filed, or should the motion to quash be denied, the subpoenaed records
shall be delivered to the Court (or to the requesting party if the subpoenaed party elects that procedure
under Crim. L.R. 17-2(b)) in accordance with the schedule established above. If returned to the Court, the
Court shall deliver the records to counsel for the defendant and the Government subject to the model
protective order, which restricts the release of the records absent an order from the Court and which
requires the return of the records at the conclusion of the case. If returned to the requesting party, the
requesting party shall deliver a copy of the records to the opposing party subject to the same protective
order.
        If, after a review of the records, the defendant believes that material contained in those records is
admissible either at an evidentiary hearing or at trial, the defendant shall make an appropriate in limine
motion seeking admission of the records at issue in accordance with the schedule outlined below. The
motion shall be made under seal in order to comply with the protective order regarding the public
disclosure of the records.

       If the Court agrees that the material is admissible, it shall grant the in limine motion, and the
material will be admitted as ordered by the Court.

    E. Timing of Motions In Limine
                1. Motion Hearings
         If no motion to quash is filed, the defendant’s motion in limine seeking admission of the
subpoenaed records shall be filed no later than 14 days before the evidentiary hearing. The Government
shall file any opposition no later than 7 days after the motion is filed. An optional reply is due 4 days after
the opposition is filed. The Court will decide the motion in limine at the evidentiary hearing (unless the
Court sets a different date).

                2. Trial
       If no motion to quash is filed, the defendant shall file an in limine motion seeking admission of the
subpoenaed records no fewer than 14 days before the pretrial conference. The Government shall file any
opposition 7 days after the motion is filed. An optional reply is due 4 days after the opposition is filed. The
Court will decide the motion in limine at the pretrial conference (unless the Court sets a different date).

        IT IS SO ORDERED.

        ADOPTED: June 19, 2012                       FOR THE COURT:

                                                                                /s/
                                                    JAMES WARE
                                                    CHIEF JUDGE




                                                       3
                      Case 5:19-cr-00521-BLF Document 34 Filed 05/15/20 Page 8 of 8



CAND 89C (Rev. 8/12) Subpoena to Produce State Law Enforcement Personnel Or Complaint Records in a Criminal Case



PROOF OF SERVICE
            DATE Click here to enter a date.                                PLACE City of Palo Alto Police Department
 R EC E IV E D                                                              275 Forest Avenue
 B Y SE R V ER                                                              Palo Alto, CA 94301

                    DATEClick here to enter a date.                         PLACE City of Palo Alto Police Department
 SE R V E D                                                                 275 Forest Avenue
                                                                            Palo Alto, CA 94301

SERVED ON (PRINT NAME)                                                      FEES AND MILEAGE TENDERED TO WITNESS
Click here to enter text.
                                                                             ☐ YES ☐ NO            AMOUNT $ __________

SERVED BY (PRINT NAME)                                                      TITLE
Click here to enter text.                                                   Click here to enter text.


                                                        DECLARATION OF SERVER

 I declare under penalty of perjury under the laws of the United States of America that the foregoing information
 contained in the Proof of Service is true and correct.

 Executed on       Click here to enter a date.
                                         DATE                                     SIGNATURE OF SERVER

                                                                                  ADDRESS:
                                                                                  Click here to enter text.


ADDITIONAL INFORMATION
Click here to enter text.
